Entered: August 2nd, 2019
                             Case 18-26438      Doc 45      Filed 08/02/19     Page 1 of 6
Signed: August 2nd, 2019




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF MARYLAND
                                            (Baltimore Division)

         In re:                              )
                                             )
         JEONG SOON KIM (aka Terri Kim)      )                          Case No. 18-26438-DER
         and YOUNG PIL KIM (aka Paul Kim),   )                                (Chapter 13)
                                             )
                           Debtors.          )
         ___________________________________ )

                                            MEMORANDUM OPINION

                   The court is presented in this case with a seemingly routine (and often uncontested)

         request for lien avoidance relief that has met with an unexpected and novel defense—one that it

         appears may be a matter of first impression.

                   The debtors assert that a second mortgage on their residence is wholly unsecured and that

         it should thus be avoided and treated as an unsecured claim pursuant to § 1322(b)(2), § 506(a),

         and § 506(d) of the Bankruptcy Code. The second mortgage holder asserts that (i) its lien is not

         wholly unsecured because a portion of the claim of the first mortgage holder is subject to

         subordination pursuant to § 7-111 of the Real Property Article of the Annotated Code of

         Maryland, and (ii) its claim thus must be treated as a secured claim under Nobelman v. American

         Savings Bank, 508 U.S. 324 (1993). As explained below, such a defense may have merit, but

         due process requires that it be resolved only after the extent of the priority of the first mortgage is

         determined in a proceeding in which the holder of the first mortgage is a party.
                    Case 18-26438          Doc 45      Filed 08/02/19       Page 2 of 6



        This is a contested matter under Rules 3012 and 9014 of the Federal Rules of Bankruptcy

Procedure. The court has subject matter jurisdiction over this matter under 28 U.S.C. § 1334,

28 U.S.C. § 157(a), and Local Rule 402 of the United States District Court for the District of

Maryland. This is a “core proceeding” under 28 U.S.C. § 157(b)(2).

        The relevant facts are not in dispute. This case was commenced when the debtors, Jeong

Soon Kim and Young Pil Kim (the “Debtors”), filed a voluntary petition on December 14, 2018

(the “Petition Date”) in this court under Chapter 13 of Title 11 of the United States Code (the

“Bankruptcy Code”). The Debtors are the owners of and reside at real property commonly

known as 3713 Bonney Bridge Place, Ellicott City, Maryland 21043 (the “Property”). Bayview

Loan Servicing, LLC (“Bayview”) holds a purchase money deed of trust against the Property

dated April 8, 2004 (the “Bayview Deed of Trust”) that secures repayment of joint indebtedness

of the Debtors in the amount of $255,741.64 as of the Petition Date.1 Madison Management

Services, LLC (“Madison”) holds a deed of trust against the Property dated April 8, 2006 (the

“Madison Deed of Trust”) that secures repayment of joint indebtedness of the Debtors in the

amount of $141,323.78 as of the Petition Date.2

        The Debtors commenced this contested matter by filing their Motion to Avoid Lien on

Principal Residence [Docket No. 20] (the “Motion”). Madison thereafter filed its Response to

Debtor’s Motion to Avoid Lien [Docket No. 29] (the “Response”). Although the Motion was

served on Bayview and its counsel, the Debtors sought no relief against Bayview in the Motion

and Bayview did not file a response to the Motion. This court held a hearing on the Motion on


1
  Claim No. 6-1. According to the exhibits that accompany its proof of claim, the Bayview Deed of Trust held was
recorded in the Land Records of Howard County, Maryland on or about April 28, 2004 at Liber 08272, Folio 073.
The proof of claim indicates that the principal balance owed by the Debtors to Bayview on the Petition Date was
$254,842.46 [Claim No. 6-1. Page 4 of 4].
2
  Claim No. 7-2. According to the exhibits that accompany its proof of claim, the Madison Deed of Trust was
recorded in the Land Records of Howard County, Maryland on or about September 5, 2006 at Liber 10219,
Folio 531.

                                                     ~2~
                     Case 18-26438           Doc 45      Filed 08/02/19         Page 3 of 6



May 13, 2019, at which hearing Bayview did not appear. At the hearing the Debtors and

Madison stipulated that value of the Property is between $250,000.00 and $254,000.00. That

being the case, the Debtors asserted that the lien held by Madison must be avoided as wholly

unsecured under § 506 because the amount of Bayview’s claim exceeds the value of the

Property.

        At the hearing, Madison for the first time based its defense on § 7-111, which provides in

relevant part:

                 If the change or modification to a mortgage or deed of trust or to
                 an obligation secured by the mortgage or deed of trust increases
                 the principal sum secured by the mortgage or deed of trust above
                 the amount appearing on the face of the mortgage or deed of trust
                 and expressed to be secured by it:
                         (1)     The existing lien priority of the original mortgage or
                 deed of trust shall continue as to the principal sum secured by the
                 mortgage or deed of trust immediately preceding the change or
                 modification; and
                         (2)     The lien priority for the increase in the principal
                 sum shall date from the date of the changed or modified mortgage
                 or deed of trust.

Md. Code Ann., Real Prop. § 7-111(b) (emphasis added).3 Madison bases its § 7-111 defense on

a loan modification agreement entered into by Bayview and the Debtors effective as of

November 27, 2017 (the “Loan Modification Agreement”) that, among other things, provided

that the “New Principal Balance” of the indebtedness of the Debtors to Bayview as of that date

was $257,566.94.4 Although the Loan Modification Agreement is attached to Bayview’s proof

of claim, it is apparently not recorded in the Land Records of Howard County, Maryland.



3
  Section 7-111(a) sets forth a general rule that (subject to the terms of § 7-111(b)) a change or modification to a
mortgage or deed of trust (or obligations secured thereby) does not extinguish or adversely affect the existing lien
priority of a mortgage or deed of trust. Thus, § 7-111(a) generally provides comfort to lenders offering mortgage
loan modifications that their lien priority will remain unaffected unless (as may be the case here) the provisions of
§ 7-111(b) apply.
4
  See, Loan Adjustment Agreement [Claim No. 6-1, Part 2, Page 21 of 29] (“This Loan Modification Agreement …
amends and supplements (1) the Deed of Trust (the “Security Instrument”) recorded on April 28, 2004 in Howard

                                                       ~3~
                     Case 18-26438           Doc 45       Filed 08/02/19         Page 4 of 6



         The Bayview Deed of Trust recites that it secures the repayment of a promissory note in

the amount of $209,000.00 (plus interest and other charges) signed by the Debtors and dated

April 8, 2004. Thus, the principal balance owed by the Debtors to Bayview as a result of the

Loan Modification Agreement exceeded the principal balance stated on the face of the Bayview

Deed of Trust by at least $48,566.94 (that is, $257,566.94 minus $209,000.00). Therefore,

Madison argued at the hearing that (i) by reason of § 7-111, the Madison Deed of Trust was now

subordinate to no more than $209,000.00 of the indebtedness owed by the Debtors to Bayview,

and (ii) since the value of the Property was at least $250,000.00, its claim was not wholly

unsecured and the Motion should be denied.5

         Because Madison raised its defense under § 7-111 for the first time at the hearing, the

court directed the parties to submit supplemental memoranda in support of their respective

positions. Madison timely filed its Memorandum in Opposition to Movant’s Motion to Avoid

Lien on June 12, 2019 [Docket No. 38]. The Debtors timely filed their Memorandum on Motion

to Avoid Lien on Principal Residence on July 10, 2019 [Docket No. 42]. The parties have not

referred the court to, and the court’s own research has not identified, any reported decision by a

state or federal court considering application of § 7-111.6                     Nevertheless, the memoranda

submitted by the parties were helpful to the court’s understanding of the issues presented.7


County, Maryland, Liber 08272 Folio 073 and (2) the Note, bearing the same date as, and secured by the Security
Instrument, which covers the real and personal property described in the Security instrument ….”).
5
  If § 7-111 is applicable here, the extent to which the Madison Deed of Trust may have priority over the Bayview
Deed of Trust is not clear from the record now before the court. Under § 7-111(b)(1), it appears that the first lien
priority of the Bayview Deed of Trust may continue after execution of the Loan Modification Agreement, but only
“as to the principal sum secured by [the Bayview Deed of Trust] immediately preceding the change or
modification.” The principal balance owed by the Debtors to Bayview immediately before the November 27, 2017
effective date of the Loan Modification Agreement is not part of the limited record now before the court, but it
certainly appears possible that the principal balance was less than $209,000.00 at that time.
6
  The opinion in Logan v. Citi Mortg., Inc. (In re Schubert), 437 B.R. 787 (Bankr. D. Md. 2010), refers to § 7-111
briefly when discussing the issue of equitable subrogation applicable to that case but does not discuss the application
of § 7-111 at issue in this case.
7
  The Memorandum in Opposition to Movant’s Motion to Avoid Lien refers this court to Gustavia Home, LLC v.
U.S. Bank N.A., 2019 Bankr. LEXIS 42 (Bankr. E.D.N.Y. Jan. 8, 2019), Sperry Assocs. Fed. Credit Union v. U.S.

                                                        ~4~
                     Case 18-26438           Doc 45       Filed 08/02/19         Page 5 of 6



         The Debtors assert that invocation of § 7-111 to bifurcate the claim secured by the

Bayview Deed of Trust into a fully secured one with first lien priority and a likely wholly

unsecured one with a third priority subordinate to the Madison Deed of Trust would violate the

prohibition on modification of the rights of holders of claims secured by a debtor’s principal

residence specified by Congress in § 1322(b)(2) of the Bankruptcy Code. The court does not

agree. If Bayview’s claim is subject to such bifurcation, it is not a modification being made by

this court pursuant to bankruptcy law. Rather, such bifurcation would simply be this court’s

determination of the operation of Maryland law as it applied to the Bayview Deed of Trust when

the Loan Modification Agreement was executed—an event that took place more than a year

before the Debtors commenced this bankruptcy case. Simply stated, the relative lien priorities of

Bayview’s and Madison’s claims are property interests that the Supreme Court has said are

“created and defined by state law.” Butner v. United States, 440 U.S. 48, 55 (1979).

         On the other hand, due process considerations preclude this court from resolving this

issue in the present posture of this case. Madison’s defense to the Motion is predicated on an

assertion to a right to priority over the Bayview Deed of Trust. However, Bayview is not a party

to this contested matter. The Motion seeks no relief against Bayview. Likewise, Madison seeks

no relief against Bayview in the Response. Madison’s priority rights must be established in a

proceeding in which both the Debtors and Bayview are properly served, clearly on notice, and




Bank N.A., 514 B.R. 365 (Bankr. E.D.N.Y. 2014), and Bowling Green Sports Ctr., Inc. v. G.A.G. LLC, 77 N.E. 3d
728 (Ill. Ct. App. 2017), as well as to the Restatement of Property 3d. Mortgages § 7.3. While these references are
certainly helpful in understanding how other courts have treated this factual situation in the past under common law,
they do not address the specific issue of how to treat such liens under the Maryland statute or a comparable statute of
a different state.

                                                        ~5~
                     Case 18-26438           Doc 45      Filed 08/02/19         Page 6 of 6



given an opportunity to be heard on the effect (if any) of § 7-111 on the Bayview Deed of Trust

and the lien avoidance relief sought by the Debtors.8

        Madison asserts lien priority rights against Bayview under § 7-111 that are the essence of

its defense to the Motion—rights that thus far have not been adjudicated. But for application of

§ 7-111, the facts and law would dictate that the court grant the Motion. Thus, the burden is on

Madison to act (if it so chooses) to establish its asserted lien priority rights with respect to the

Bayview Deed of Trust. Accordingly, the court will enter an order that provides Madison an

adequate period of time within which to commence promptly and then conclude a proceeding

determining the relative rights Madison, Bayview, and the Debtors. In the alternative, the

Debtors and Madison may wish to present a consent order resolving the Motion with the consent

of Bayview.



cc:     Davin Van Eyken, Esq
        Attorney for the Debtors

        William M. Savage, Esq.
        Attorney for Madison Management Services, LLC

        Kathryn E. Smits, Esq.
        Attorney for Bayview Loan Servicing, LLC

        Robert S. Thomas, II, Esq.
        Chapter 13 Trustee

        Gerard R. Vetter, Esq.
        Assistant United States Trustee


                              -- END OF MEMORANDUM OPINION --



8
  “An adversary proceeding is governed by the rules of this Part VII. The following are adversary proceedings: …
(2) a proceeding to determine the validity, priority, or extent of a lien or other interest in property, other than a
proceeding under Rule 4003(d) ….” Fed. R. Bankr. P. 7001(2).

                                                       ~6~
